El Juez Asociado Sr. Figueras,
después de exponer los bechos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho y de derecho de la sentencia recurrida.
Vistas las disposiciones legales que en la misma se citan, la Ley de la Asamblea Legislativa de 12 de Marzo último y el Artículo 872 de la Ley de Enjuiciamiento Civil.
Fallamos: que debemos confirmar y confirmamos la sen-tencia que dictó la Corte de Arecibo en nueve de Febrero del año próximo pasado y que declaró con lugar la demanda de desahucio deducida por el Banco Territorial y Agrícola contra Don Lorenzo Joy, Don Calixto Arocho y Don Francisco Castañer por sí y como apoderados de Don Miguel Valentín *300Puig con los demás pronunciamientos del caso é imponemos las costas de esta superioridad al apelante Don Miguel Valentín Puig y Enseñat; y devuélvanse los autos á la Corte del Dis-trito de Arecibo con la certificación correspondiente.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Hernández y MacLeary.
El Juez Asociado Sr. Sulzbaclier no formó Tribunal en la vista de este caso.